Title: Report of the Braintree Committee for the Sale of the North Common, 30 September 1765
From: Adams, John,Niles, Samuel,Bass, Jonathan,Braintree, town of
To: Braintree, town of


     
      
       Braintree,
       1765 Septr. 30
      
     
     The Committee appointed by the Town for the Sale of the North Commons offered their Report to the Town and therewith exhibited a number of Bonds payable to the Treasurer of said Town being the produce of the Sale of said Commons together with the account of their Expences. The Report as follows (viz.). We the subscribers the Committee appointed to make Sale of the North Commons beg leave to report that We have attended that Service and Sold the whole of said Commons except as is hereafter excepted according to our Commission and taken Bonds of the Purchasers for the Considerations of their Deeds. A List of which Bonds as also an account of our Services and Expences in taking the Plans of said Commons and in Selling the same, giving the Deeds and taking the Bonds is herewith exhibited and likewise a list of the Promisory Notes still remaining in our hands which were given as Earnest by those Persons who bid off Lotts in said Commons but have refused to take Deeds. We ask leave further to report that we have given Notice to the Late Leasees of said North Commons to meet us in order to an accommodation of the Controversies between the Town and the said Lessees respecting the Fences and the Stones but We have not been able to accomplish such a settlement. One exception we are oblidged to make in the List of Deeds and Bonds (viz.), that to Luke Lambert which we have not been able to ac­complish neither Bond nor Deed being executed according to expectation.
     
      John Adams
      Samll. Niles
      Jonathan Bass
     
     
     The above Report was voted accepted and the account, Bonds and Promisory Notes was Lodged with the Treasurer of said Town. The amount of the whole of said Bonds was blank in MS.
     Then voted the aforesaid Committee be directed and impowered to Call on the late Lessees of said Commons to settle their obligations Respecting the fences also to give an account of and Secure the Town for stones carried off said Lands during the three last years of their Lease and those that neglect or refuse to settle with said Committee within six weeks next ensuing said Committee to Prosecute and Sue for the same in the Name and Behalf of the Town.
    